NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

FRANK T. STANLEY,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7085

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-2819, Judge Alan G.
Lance, Sr.

ON MOTION

ORDER

Upon consideration of Frank T. Stanley’s motion to
voluntarily withdraw his appeal,

IT Is ORDERED THAT:
(1) The motion is granted. The appeal is dismissed.
(2) Each side shall bear its own costs.

STANLEY V. SHINSEKI 2

FOR THE COURT
MAY 2 2
 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Robert P. Walsh, Esq. F|LED
D<>m@rliqu@ Kir@hner, ESq. u.s. coumon=m=misson
825 THE FEDERAL C!RCU|T
|*'IAY 22 2012

ISSUED AS MANDATE; NAY 32 2912 w JANC'EE§§AL¥